 Case 2:19-cv-10229-MWF-ADS Document 25 Filed 09/10/21 Page 1 of 2 Page ID #:1574




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   SAMUEL FLORES-ALVARADO,                      Case No. 2:19-10229 MWF (ADS)

12                               Petitioner,

13                               v.               ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   NEIL MCDOWELL, Warden,                       UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                               Respondent.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Reply, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated August 2, 2021

20   [Dkt. No. 23], and Petitioner’s untitled filing [Dkt. No. 24], which the Court considers to

21   be Plaintiff’s objections to Magistrate’s Report and Recommendation. Further, the

22   Court has engaged in a de novo review of those portions of the Report and

23   Recommendation to which objections have been made.

24
 Case 2:19-cv-10229-MWF-ADS Document 25 Filed 09/10/21 Page 2 of 2 Page ID #:1575




 1        Petitioner’s objections are overruled. Accordingly, IT IS HEREBY ORDERED:

 2        1.    The United States Magistrate Judge’s Report and Recommendation [Dkt.

 3              No. 23] is accepted;

 4        2.    Ground Three in the Petition is dismissed as not cognizable on federal

 5              habeas review;

 6        3.    The remainder of the Petition is denied and this action dismissed with

 7              prejudice; and

8         4.    Judgment is to be entered accordingly.

 9

10   DATED: September 10, 2021         ____________________________________
                                       MICHAEL W. FITZGERALD
11                                     United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
